UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                      :
ELLA JEAN TATE,                                       :          CASE NO. 1:19 CV 2147
                                                      :
         Plaintiff,                                   :
                                                      :
vs.                                                   :          OPINION & ORDER
                                                      :
                                                      :
DR. REBECCA L. SCHROEDER, et al., :
                                                      :
         Defendants.                                  :
                                                      :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:


                                                  Introduction

         On September 17, 2019, pro se plaintiff Ella Jean Tate filed an in forma pauperis complaint

against Doctors Rebecca L. Schroeder and Veronica Cheung and Exact Care Pharmacy, alleging

the doctors prescribed her overdoses of diabetic medication, filled by Exact Care Pharmacy, which

caused her to sustain serious permanent personal injuries. (Doc. No. 1.)

         On October 15, 2019, she filed a motion to add Metro Health Hospital as a defendant,

alleging that from January 2015 to December 22, 2016, she did not receive proper treatment in its

emergency room for the overdoses. (Doc. No. 3.)

         The plaintiff moved to proceed in forma pauperis (Doc. No. 2) and to name Metro Health

Hospital as a defendant (Doc. No. 2). The Court grants those motions, but the Court nonetheless

dismisses this action because the Court does not have jurisdiction over this case. The Plaintiff’s

claim must be made in a state court.
Case No. 1:19-cv-02147
Gwin, J.

                                          Legal Standard

        Federal courts have only limited jurisdiction and have a duty to make sure the court has

subject-matter jurisdiction in every case. Answers in Genesis of Kentucky, Inc. v. Creation

Ministries Intern., Ltd., 556 F.3d 459, 465 (6th Cir. 2009). Federal subject-matter jurisdiction

exists when a claim deals with federal law and the case’s federal law issue is described in the

complaint. See 28 U.S.C. § 1331; Mich. South. R.R. Co. v. Branch &. St. Joseph Counties Rail

Users Ass’n, Inc., 287 F.3d 568, 573 (6th Cir. 2002).

        Federal jurisdiction can also exist when a plaintiff sues for state-law claims and the parties

are citizens from different states and the amount in controversy exceeds $75,000. See 28 U.S.C.

§ 1332.

        “If the court determines at any time that it lacks subject-matter jurisdiction, [it] must

dismiss the action.” Fed. R. Civ. P. 12(h)(3).

                                             Discussion

        Upon review, the Court finds that the plaintiff’s complaint must be dismissed. Her

pleadings do not make federal law claims and this court does not have federal subject-matter

jurisdiction. The complaint makes no federal law claim.

          The complaint, instead, makes only claims for negligence, or medical malpractice. Both

are state law tort claims.

          The plaintiff does not show diversity jurisdiction over such state-law tort claims as her

pleadings do not suggest that the parties are of completely diverse citizenship. In fact, the

plaintiff’s complaint says that she and all of the defendants are Ohio citizens. (See Doc. No. 1 at

1-2.) Accordingly, there is no basis for an exercise of federal diversity jurisdiction over any state-

law claims she alleges.


                                                 -2-
Case No. 1:19-cv-02147
Gwin, J.

                                           Conclusion

       Accordingly, the plaintiff’s complaint is dismissed for lack of subject-matter jurisdiction

pursuant to Fed. R. Civ. P. 12(h)(3). The Court further certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith.

       IT IS SO ORDERED.




Dated: January 2, 2020                                 s/ James S. Gwin    _________
                                                      JAMES S. GWIN
                                                      UNITED STATES DISTRICT JUDGE




                                                -3-
